ORDER

PER CURIAM:
Kevin Wright appeals from his conviction, after jury trial, for robbery in the second degree, § 569.030, RSMo 1986, for which he was sentenced as a prior, persistent and class X offender to twenty years imprisonment. He also appeals from the denial, after eviden-tiary hearing, of his Rule 29.15 motion for post-conviction relief. Wright claims that the trial court erred in refusing to instruct the jury on the lesser included offense of misdemeanor stealing. He also contends that the motion court erred in its denial of his Rule 29.15 motion without ensuring that counsel complied with the mandates of Rule 29.15. The judgment of the trial court is affirmed. The order of the motion court is affirmed. Rule 30.25(b) and Rule 84.16(b).